The relator Lieberman was arrested on the 8th day of October, 1902, for a violation of section 66 of the Sanitary Code of the board of health of the health department of the city of New York, which violation is made by section 1172 of the charter of the city of New York a misdemeanor.
Section 66 of the Sanitary Code reads: "No milk shall be received, held, kept, offered for sale or delivered in the City of New York without a permit in writing from the Board of Health and subject to the conditions thereof."
It is admitted that relator sold milk without a permit, as alleged.
It is conceded that this appeal, the relator having been arrested, held for trial, and sued out a writ of habeas corpus, presents the single question of law as to the constitutionality of the section quoted.
It is argued that this section on its face is violative of section one, article one of the State Constitution, reading: "No member of this state shall be disfranchised, or deprived of any of the rights or privileges secured to any citizen thereof, unless by the law of the land, or the judgment of his peers."
It is claimed also that it infringes section one of the fourteenth amendment of the Federal Constitution, providing: "No state shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; *Page 443 
nor shall any state deprive any person of life, liberty or property, without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws."
The appellant also makes the point that even if this section be deemed constitutional it is invalid, because it is an unreasonable and arbitrary assumption of power that was not granted to the local board of health by the legislature.
Provisions regulating the vending of food, in the interest of the public health, have been a part of the statute law for a century, or more.
The courts have regarded the principle involved as a proper and necessary municipal regulation, sanctioned by the police power.
In Metropolitan Board of Health v. Heister (37 N.Y. 661), where the act to establish a metropolitan sanitary district was held to be constitutional, the following language was used by the court, after pointing out various acts from 1784 to 1866, enacted in the exercise of the police power for the protection of the public health: "These acts show that, from the earliest organization of the government, the absolute control over persons and property, so far as the public health was concerned, was vested in boards or officers, who exercised a summary jurisdiction over the subject, and who were not bound to wait the slow course of the law; and that juries had never been used in this class of cases. The governor, the mayor, health officers under various names, were the persons intrusted with the execution of this important public function; and they were always empowered to act in a summary manner. Scarcely a year passes, or did pass, prior to 1846, in which the legislature did not charter some city or village, and give to the local powers full authority, by their own action and in their own way, to regulate, abate or remove all trades or manufactures that might be by them deemed injurious to the public health. I have examined the statutes from 1832 onward, and find that scarcely a year passed by in which these powers were not given to many cities or villages by original authority or by amendments to their *Page 444 
charters. I see, among the laws of the session just closed, several of the same character, among them one to incorporate the village of Gouverneur, which gives the trustees full power to prohibit and abate nuisances, to compel the owners of a butcher's stall, sewer, privy, or other unwholesome thing, to cleanse the same, or cause the same to be removed, or otherwise disposed of, as may be necessary for the public good. (See, also, 15 Wend. 262.)"
The section we are called upon to construe is a part of the Sanitary Code which has legislative and legal sanction. It is recognized and adopted by the original and amended charter of The City of New York (§§ 1172-1168).
The Sanitary Code is a gradual growth and made up, in part, of laws and ordinances enacted during a period of many years, invoking the exercise of the police power for the protection of the public health.
It contains about fifty sections among others providing for the issuing of permits regulating the conduct of business and the vending of food.
It has at least ten sections regulating, among other things, the quality of milk to be offered to the citizen and the details involved in the sale thereof.
In the case of Polinsky v. People (73 N.Y. 65), at page 69, Judge ANDREWS said: "That the legislature in the exercise of its constitutional authority may lawfully confer on boards of health the power to enact sanitary ordinances, having the force of law within the districts over which their jurisdiction extends, is not an open question. This power has been repeatedly recognized and affirmed. (Metropolitan Board of Health v. Heister,37 N.Y. 661; Health Department v. Knoll, 70 N.Y. 530; ThePeople ex rel. Cox v. The Justices of Special Sessions, 7 Hun, 214.) And ordinances designed to prevent the sale of adulterated milk are manifestly within the scope of sanitary regulations."
The only question presented by this appeal is whether it was lawful for the health authorities in The City of New York to require the relator to obtain a permit under section 66 of *Page 445 
the Sanitary Code in order to receive, hold, offer for sale and deliver milk, and failing so to do to arrest and punish him.
In great cities, where, in certain sections, life exists under crowded conditions that cannot be fully comprehended unless seen, and where many articles for table consumption by all classes of the community are liable to pass through processes and conditions little short of appalling unless regulated by law, the full and vigorous exercise of the police power in the interests of the public health and general welfare is absolutely essential. It is quite impossible that every offender against the provisions of the Sanitary Code should be accorded due process of law as embracing jury trial and the slow results of the ordinary procedure in the courts.
The vesting of powers more or less arbitrary in various officials and boards is necessary if the work of prevention and regulation is to ward off fevers, pestilence and the many other ills that constantly menace great centers of population.
It is true that there may be provisions inserted in a sanitary code that, after giving the police power full effect, are unconstitutional, violative of well-established legal principles and subversive of the rights of the citizen. The courts are always open for the correction of such evils.
In the case before us the requirement of section 66 of the Sanitary Code that the relator should not sell milk without a permit is reasonable and violates neither the Federal nor State Constitution, is in accordance with law and long-established precedent.
In the argument of this case several questions have been discussed that are not presented by the appeal. It is, for instance, argued that even conceding a permit to be necessary, the provision that the holder is to be "subject to the conditions thereof," cannot be sustained for a variety of reasons suggested.
It is a complete answer that the form of the permit is not in the record; it does not appear that it has, attached to it, conditions reasonable or otherwise. We consequently express no opinion on the subject. *Page 446 
What we have already said applies with equal force to the argument that the permit might be loaded with conditions, the nature of which is not limited or stated; that it may be used to build up monopoly, to help a favored few as opposed to the many; that there is no other statute which presents such possibilities for blackmail and oppression. These and many other like criticisms are indulged in by appellant.
If the question was before us, the well-settled canon of construction permits of no such argument.
It is presumed that public officials will discharge their duties honestly and in accordance with the rules of law.
The suggestion that the original and amended charter of the city of New York sought to perpetuate statutes not in force is without merit when the entire body of legislation relating to the subject is examined from 1866 to 1901.
It is not necessary to pursue this matter in detail. We hold that the Sanitary Code is in full force and effect.
The order and judgment appealed from should be affirmed.